110 U.S. 686 (1884)
DALLAS COUNTY
v.
McKENZIE.
Supreme Court of United States.
Submitted January 16th, 1884.
Decided March 3d, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MISSOURI.
*687 Mr. John P. Ellis for plaintiff in error.
Mr. J.B. Henderson, Mr. Thomas C. Fletcher and Mr. Geo. D. Reynolds for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It is no longer an open question in this court that bonds issued by counties in Missouri, during the years 1870 and 1871, in payment of subscriptions to the stock of railroad companies without a vote of the people, are valid if the subscription was made under authority granted before the adoption of the Constitution of 1865 which did not require such a vote to be taken. In Ralls County v. Douglass, 105 U.S. 728, the cases in the Supreme Court of the State and in this court bearing on that question are referred to, and our conclusion distinctly stated. We there declined to follow the case of State v. Dallas County Court, 72 Mo. 329, decided in 1878, which substantially overruled a long line of cases in the Supreme Court of the State on which our earlier decisions were predicated.
In Marcy v. Township of Oswego, 92 U.S. 637, and Humboldt Township v. Long, Ib. 642, followed in Wilson v. Salamanca, 99 U.S. 499, it was expressly decided that municipal bonds were not invalid in the hands of a bona fide holder, by reason of their having been voted and issued in excess of the statutory limit, if the recitals imported a valid issue. It is an admitted fact in this case that McKenzie, the defendant in error, is a bona fide holder for value of the coupons sued on, and the recitals, which are almost in the exact language of those in Wilson v. Salamanca, supra, imply authority for the issue of the bonds from which they were cut. Consequently, in this case, the excessive issue is no defence.
*688 The records of the County Court which were put in evidence show affirmatively that all the justices were present and acting at the adjourned and special terms, when the orders were made directing the subscription to the stock and providing as to the terms of the contract. The last order was made at a regular term. Under these circumstances, it is certainly to be presumed, in the absence of anything to the contrary, that the terms were regularly called and held. It was, therefore, not error to admit the records in evidence without proof of the order for the adjourned term, or the call for the special term. The fact that the order of the 7th of August, 1871, is referred to in the recitals of the bond as having been made on the 12th, is unimportant. Smith v. County of Clark, 54 Mo. 58.
The judgment is affirmed.